DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 3-6, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the tubular body has a truncated cone shape in which the internal apexes are aligned along an internal apex axis and the external apexes are aligned along an external apex axis and wherein each of the internal apex axis and the external apex axis is oriented at an angle that is not parallel to the longitudinal axis” (Lines 18-21).  An axis is an imaginary line around which an object spins (e.g. an axis of 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-5, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohshita (US 2006/0116213) in view of Kitamura (JP 02-296023).
As per claim 1, Ohshita discloses an injection molded elastic element (10; [0029]) made of a plastic material ([0029]) for a device for dispensing fluids wherein the elastic element is releasably compressible so as to suction fluid therethrough (Joint boot 10 is capable of performing the claimed function), the elastic element comprising: 
a tubular body (16) having a main longitudinal axis, said tubular body comprising:
an internal surface, an inner space (Fig. 1) defined by said tubular body and a main portion (16) having a plurality of internal and external apexes (Fig. 7) integrally 
wherein said first end portion terminates in a first opening (14, Fig. 7) having a plurality of first projections (Fig. 1) formed on the internal surface proximate the first opening and spaced apart so that each first projection is positioned completely within the inner space and extends radially inward, 
wherein said second end portion terminates in an end wall (22) surrounding a second opening, said end wall substantially perpendicular to the main longitudinal axis and having a plurality of second projections (40) formed on the end wall and spaced apart so that each second projection extends axially away from said end wall in a direction different than the orientation of the first projections, and
wherein the tubular body has a truncated cone shape (Fig. 7) in which the internal apexes are aligned along an internal apex axis and the external apexes are aligned along an external apex axis and wherein each of the internal apex axis and the external apex axis is oriented at an angle that is not parallel to the longitudinal axis (Fig. 7).  Ohshita does not disclose wherein the main portion is provided in a spiral pattern.
Kitamura discloses an air spring comprising a main portion provided in a spiral pattern (Fig. 5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boot of Ohshita by forming it in a spiral shape as taught by Kitamura in order to provide a flow path for errant grease.

    PNG
    media_image1.png
    527
    651
    media_image1.png
    Greyscale

As per claim 3, Ohshita and Kitamura disclose the elastic element according to claim 1.  Ohshita further discloses wherein said plurality of first projections project in a direction that is substantially perpendicular to said main longitudinal axis (Fig. 1). 
As per claim 4, Ohshita and Kitamura disclose the elastic element according to claim 1.  Ohshita further discloses wherein said plurality of first projections are arranged at substantially regular intervals from one another along said internal surface of said tubular body (Fig. 1). 
As per claim 5, Ohshita and Kitamura disclose the elastic element according to claim 3.  Ohshita further discloses wherein said plurality of second projections project 
As per claim 17, Ohshita and Kitamura disclose the elastic element of claim 1.  Ohshita further discloses wherein: 
(a) sidewalls comprising the tubular body have a thickness that is proportional to a diameter of the tubular body at its midpoint (Any two dimensions inherently have a proportion, 16), and 
(b) curved arc sections are positioned between each of the internal and external apexes along the sidewalls (Any two dimensions inherently have a proportion, 16, Fig. 7), said curved arc sections having a curvature radius that is proportional to the diameter (Any two dimensions inherently have a proportion, 16, Fig. 7).
As per claim 18, Ohshita and Kitamura disclose the elastic element of claim 1.  Although Ohshita discloses wherein each of the internal apex axis and the external apex axis are oriented to form an acute angle (Fig. 1), he does not disclose wherein the angle is between 2° and 12° relative to the longitudinal axis.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows of Ohshita and Kitamura by forming it with a steeply angled walls forming and angle between 2° and 12° relative to the longitudinal axis in order to enclose a longer portion relative to width.
7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohshita (US 2006/0116213) in view of Kitamura (JP 02-296023) and further in view of Liebich et al (US 6,203,024).

Liebich et al discloses a bellows wherein said plurality of first projections each have a cross section having a substantially rectangular shape (3, Fig. 2a, 2b).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round projections of Ohshita by forming them as rectangular strips as taught by Liebich et al in order to improve boot retention as such a change would only require a change in shape.
Response to Arguments
8.	Applicant's arguments filed 6/3/20 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Ohshita and Kitamura, the applicant argues that: 
“Next, it must be noted that the examiner is relying upon non-analogous art. That is, Oshita relates to a resin joint boot used as a housing for drive shafts in vehicles. These boots serve the simple purpose of preventing ingress of dust or foreign substances while retaining grease (see paragraph 6). As highlighted throughout the summary of invention section, the primary motivations in selecting design features in Oshita relate to attaching the boot to the outer housing by way of a "tripod-type" attachment. Virtually no teaching is provided or implied as to the need to resiliently and repeatedly compress Oshita's structure, let alone for the purposes of integrated that structure as part of a dispensing pump”.

Ohshita and Kitamura disclose the elastic, spiral-shaped bellows required by the claims.  The elastic bellows Ohshita and Kitamura are inherently capable of “resiliently and repeatedly compress[ing]”.  Ohshita and Kitamura are each from the same field of endeavor as the claimed invention.  The claims do not require a dispensing pump as argued.

“The examiner noted Kitamura was "relied upon to teach a change in shape." Even if the applicant were to concede there is a passing similarity in classification of Oshita vs. Kitamura, the action fails to explain why a person of ordinary skill in the field of dispensing pumps would be compelled to seek guidance from a boot joint and, further, to select this particular combination of also disparate references (boot joint vs. method of forming an air spring)”.

A change in shape is considered within the skill of one of ordinary skill in the art. See MPEP 2144.04(IV)(B).  The applicant has not provided evidence that a spiral shape in non-obvious compared to a non-spiral shape.  The claims do not require a dispensing pump.  
The applicant argues that:
“It is also unclear how or why a person of ordinary skill would select the specific subset of modifications advanced by the examiner. That is, if Kitamura is merely cited for teaching a change in shape, why would a person of ordinary skill hone in on Fig. 5, particularly when the bulk of Kitamura describes the method of making the air spring rather than any relevant or particular importance as to the shape of the air spring itself? The applicant respectfully suggests this approach is akin to a hindsight reconstruction, particularly considering neither of the cited references would be within the purvey [sic] of a dispensing pump designer”.

“Patents are relevant as prior art for all they contain…A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (MPEP 2123).  The claims do not require a dispensing pump.
The applicant argues that:
“As an objective metric to support this point, the IPC classifications for the cited references are all within Fl6 whereas the present application is classified under B05 and B29; further still, even with respect to Oshita and Kitamura, the former is directed to pipe fittings (Fl6L) whereas the latter relates to springs (Fl6F) or bellows (Fl6J)”.

The classification of the prior art is not evidence of non-obviousness.
The applicant argues that:
“Even if it were advanced that Kitamura' s method of forming a seamless, airtight tubular bellows for "an air spring" has some arguable relevance to a person of ordinary skill in the applicant's field, the action fails to articulate why a person of skill would select the projections and features from Oshita for inclusion with Kitamura's spring. The applicant submits this omission is an 

The Examiner cited Kitamura to provide evidence that a spiral shaped bellows was an obvious variation of a non-spiral shaped bellows.  However, even if Kitamura were not cited, a change in shape is considered within the skill of one of ordinary skill in the art. See MPEP 2144.04(IV)(B).
The applicant argues that:
“Notwithstanding these important differences, the applicant has amended the claims to highlight a feature not found in either Oshita or Kitamura: an elastic element for dispensing fluids made from a truncated body having a spiral shaped pattern of internal and external apexes in which those internal and external apexes are also arranged in a truncated cone shape. Even if it is argued that Fig. 5 of Kitamura appears to show a spiral shape, it is not clear that the spiral pattern would be appropriate or feasible for the boot joint disclosed by Oshita. In a similar manner, the projections allegedly taught by Oshita seem to have virtually no relevance to the air spring of Kitamura. In this regard, it is important to remember that it is insufficient for purposes of 35 USC 103 to merely cite discrete features from references (let alone references from differing fields that are each designed for differing purposes). The context and motivation behind such proposed combinations must be articulated in a manner consistent with what might be expected by a person of ordinary skill in the field of the applicant's invention”.

The applicant has provided no evidence that the use of a spiral-shaped bellows, as opposed a non-spiral-shaped bellows, is non-obvious.  The proposed modification is a change in shape having no functional effect.  A change in shape is considered within the skill of one of ordinary skill in the art. See MPEP 2144.04(IV)(B).
The applicant did not provide page numbers for the arguments, so they are absent from the quotations.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657